Exhibit 99.1 For more information, please contact: Michael J. McCloskey, Executive Vice President (720) 932-4282 United Western Bancorp Announces Closing of $80 Million Common Stock Offering DENVER – (BUSINESS WIRE) – Sept. 22, 2009United Western Bancorp, Inc. (Nasdaq: UWBK) announced today that it has closed the previously announced public offering of 20,000,000 shares of its common stock at a price to the public of $4.00 per share for total gross proceeds of $80 million.The net proceeds of the offering after deducting underwriting discounts and commissions and estimated offering expenses are expected to be approximately $74.1 million.Sandler O’Neill + Partners, L.P. acted as the lead manager for the offering.FBR Capital Markets & Co. and Sterne, Agee & Leach, Inc. served as co-managers.The underwriters have an unexercised 30-day option from September 16, 2009 to purchase up to an additional 3,000,000 shares of common stock from United Western Bancorp at the offering price to cover over-allotments, if any. United Western Bancorp expects to use the proceeds from the offering to support the growth and related regulatory capital needs of United Western Bank® and to repay indebtedness under its revolving line of credit, with any remainder for strategic acquisitions and general working capital purposes. A registration statement relating to these securities has been filed with the Securities and Exchange Commission and has been declared effective.The registration statement on Form S-1 may be accessed through the SEC’s website at www.sec.gov.Alternatively, copies of the prospectus relating to this offering may be obtained from Sandler O’Neill + Partners, L.P., Attention: Syndication Department, 919 Third Avenue, 6th Floor, New York, New York 10022. This announcement shall not constitute an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any offer or sale of any securities, in any state or jurisdiction in which the offer, solicitation, or sale of securities would be unlawful. Any offers, solicitations of offers to buy, or sales of securities will only be made pursuant to the registration statement filed with the SEC, including the related prospectus. About United Western Bancorp Denver-based United Western Bancorp, Inc. is focused on developing its community-based banking network through its subsidiary, United Western Bank®, by strategically positioning branches across Colorado’s Front Range market and certain mountain communities.
